Devago, Inc. Calle Dr. Heriberto Nunez #11A Edificio Apt. 104 Dominican Republic Via EDGAR March 2, 2015 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn: Matthew Crispino Re: Devago, Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed February 10, 2015 File No. 333-201319 Dear Matthew Crispino: In connection with the Company’s response to the United States Securities and Exchange Commission’s (the “Commission”) comments in a letter dated February 25, 2015 by Matthew Crispino, Staff Attorney of the Commission’s Division of Corporate Finance, this correspondence shall serve as acknowledgment by the Company of the following: § should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; § the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and § the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Devago, Inc. /s/ Jose Armando Acosta Crespo By: Jose Armando Acosta Crespo Chief Executive Officer
